Citation Nr: 0700139	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-37 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971, with service in the Republic of Vietnam from 
July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

While the veteran has been diagnosed with PTSD, he did not 
engage in combat and there are no service records or other 
supporting documents corroborating the occurrence of any of 
the veteran's alleged in-service stressful experiences; the 
veteran also has not provided sufficient information for VA 
to attempt to independently corroborate any such experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in January 2004 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claim on appeal.  
In the letter, the RO informed the veteran that, at a 
minimum, the PTSD questionnaire that he was requested to 
complete must include a two-month specific date range, his 
unit of assignment, and the geographic location in regards to 
the stressful event(s).   In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to each claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the January 2004 letter was sent to the veteran 
prior to the issuance of the April 2004 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran to include his service medical records, service 
personal records, VA medical records, and private medical 
records.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran and his 
representative have submitted argument in support of his 
claim. 


Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD.  
However the veteran has not been provided notice of the type 
of evidence necessary to establish to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection for PTSD is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying him of the evidence pertinent to 
these elements.

II.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between  
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

In this case, a February 2004 private medical report and an 
August 2004 VA PTSD evaluation record reflect that the 
veteran has been competently diagnosed with PTSD; however, in 
this case, there is no credible evidence that a claimed in-
service stressor occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting  
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or  
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of  
service." See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

The National Personnel Records Center (NPRC) has verified 
that the veteran served in Vietnam from July 1969 to July 
1970.  The veteran's service personnel records reflect that 
the veteran's military occupational specialty was a laundry, 
bath, and impregnation specialist assigned to the 228th 
Supply & Services Company in the Republic of Vietnam.  The 
veteran's DD-214 does not reflect any awards or decorations 
typically associated with combat and the evidence of record 
does not indicate that the veteran was engaged in combat.

In this case, there is no verification or documentation 
showing that the veteran engaged in combat with the enemy.  
Therefore, the veteran's bare assertions of service stressors 
are not sufficient to establish that they occurred.  
Accordingly, the claimed stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998).   
The Board notes that whether a veteran has submitted 
sufficient corroborative evidence of claimed in-service 
stressors is a factual determination.  Pentecost, supra.

As regards his claimed in-service stressful experiences, in a 
March 2004 statement the veteran asserted that he worked as a 
support unit for the 25th Infantry Division at the Cu Chi 
Base Camp and Tay Ninh Base Camp which both came under attack 
during his time at each camp.  He stated there were many 
times his comrades were injured.  With the passing time, he 
was unable to remember their real names.  He contends that he 
returned from Vietnam with a nervous condition.  A February 
2004 private medical report reflects that the veteran stated 
he had numerous responsibilities while in Vietnam to include 
serving as a quartermaster and helping patrol the perimeter 
of his camp which was attacked on numerous occasions by the 
enemy.  The veteran stated that he witnessed injuries to and 
deaths of numerous fellow soldiers.  In the veteran's May 
2004 notice of disagreement he reiterated his prior 
assertions.  In an October 2004 statement, the veteran 
asserted that he was at the Da Nang Base when it was 
repeatedly attacked.    

The veteran has not furnished any information as to names, 
dates, and/or locations to enable the RO to attempt to verify 
the veteran's alleged stressors.  In this regard, while the 
RO requested that the veteran provide specific information to 
enable the RO to verify his alleged military stressors, the 
veteran has responded with duplicate information and a 
notation that he can not remember the names of the injured 
persons with the passing of time.  In addition, while the 
veteran has alleged that during his service in Vietnam he was 
at Cu Chi Base Camp, Tay Ninh Base Camp, and Da Nang Base 
Camp when they all came under attack, he has not specified 
the time periods, in at least a minimum two month range, in 
which he was stationed at each of these Base Camps.  Unlike 
the situation in Pentecost where there existed specific dates 
when attacks occurred, VA cannot attempt to verify any of 
these incidents without any details regarding the time or 
place.   

Accordingly, while the veteran has been diagnosed with PTSD 
by a VA examiner, such diagnosis is based on accounts of 
unverified stressors reported by the veteran. See Moreau, 9 
Vet. App. at 396 (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  The fact remains 
that, in this case, there is no verified or verifiable 
stressor to support the claim.  

The Board points out that the veteran was asked to provide 
more specific information (e.g., names, dates and locations) 
in the January 2004 VCAA letter and was again informed of the 
need for such specific information in the September 2004 
statement of the case, but he did not provide such 
information to enable the RO to corroborate his stressors.  
See Pentecost, supra.   It should be noted that asking him to 
provide this level of detail and information does not present 
an impossible or onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991) .
 
As there is no credible evidence that any claimed stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the criteria 
for service connection for PTSD are not met, and that the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


